Case 1:19-cv-09365-AKH Document 1-20 Filed 10/09/19 Page 1 of 2

SURROGATE'S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

In The Matter of DALIA GENGER, Trustee of File No. 2008-0017/E
the ORLY GENGER 1993 TRUST,
Hon. Nora S. Anderson
Petitioner,

- against - : AFFIDAVIT OF SERVICE

ORLY GENGER, ARIE GENGER,
GLENCLOVA INVESTMENT COMPANY,
TR INVESTORS, LLC, NEW TR EQUITY I
LLC, NEW TR EQUITY II, LLC, TRANS-
RESOURCES, INC., ARNOLD BROSER,
DAVID BROSER, JOHN DOES 1-20, and
JANE DOES 1-20,

5 .

Respondents.

 

STATE OF NEW YORK )
COUNTY OF NEW YORK *

Richard Gomez, being duly sworn, deposes and says:

1. That deponent is over eighteen years of age, not a party to the action
and is employed by Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square,
New York, NY 10036.

2. That on the 7th day of February 2018, deponent served a true copy of

the

e Notice of Motion,

e Affirmation of John Boyle in Support of the TR Entities' Motion to Dismiss the
Petition For Turnover of Trust Property and Other Relief with the annexed
Exhibits A-L,

e Affirmation of Mark S. Hirsch in Support of Motion to Dismiss and
Case 1:19-cv-09365-AKH Document 1-20 Filed 10/09/19 Page 2 of 2

e Memorandum of Law in Support of the TR Entities’ Motion to Dismiss the
Petition for Turnover of Trust Property and Other Relief Filed on June 14,
2016, by Dalia Genger as Trustee of the Orly Genger 1993 Trust

by Federal Express, overnight delivery upon:

Leon Friedman
685 Third Avenue, 25th Floor
New York, NY 10017

The Freyberg Law Group
950 Third Avenue

Suite 3200

New York, NY 10022

 

 

ichard Gomed
Sworn to before me this |

8th day Z ebruary 2018.
Wfatthew Koenig
i ew York

Reg. No. 01K06211943
Qualified in New York County
Commission Expires Sept. 23, 2021
